IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 58 MM 2015
                              :
             Respondent       :
                              :
                              :
         v.                   :
                              :
                              :
JOEL GAMBLE,                  :
                              :
             Petitioner       :


                                      ORDER


PER CURIAM
      AND NOW, this 12th day of May, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.       See

Pa.R.Crim.P. 122(B). Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 15 days.